ORDER
The Disciplinary Review Board on March 7, 1996, having filed its decision with the Court concluding that a letter of admonition should be issued to MILES R. FEINSTEIN of CLIFTON, who was admitted to the bar of this State in 1966, for violation of RPC 1.5(b) (failure to reduce fee agreement to writing), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.